Filed 9/11/20 P. v. Garcia CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE



 THE PEOPLE,

      Plaintiff and Respondent,                                          G058825

           v.                                                            (Super. Ct. No. 13HF3631)

 JIMMY MATUSALEM GARCIA,                                                 OPINION

      Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Kimberly
Menninger, Judge. Affirmed.
                   Janice R. Mazur, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Xavier Becerra, Attorney General, and Robin Urbanski, Deputy Attorney
General, for Plaintiff and Respondent.


                                             *               *               *
                In 2016, a jury convicted defendant Jimmy Matusalem Garcia of four
counts of oral copulation or sexual penetration of a child, and two counts of lewd or
lascivious acts upon a child. The trial court imposed a sentence of 15 years to life. We
conditionally reversed and remanded the matter for further proceedings unrelated to this
appeal. (People v. Garcia (May 4, 2018, G054032) [nonpub. opn.].)
                In 2020, defendant filed a Penal Code section 1170.95 petition for
resentencing claiming he was convicted of murder under the felony-murder rule or under
                                                   1
the natural and probable consequences doctrine. The trial court summarily denied the
petition: “A review of court records indicates defendant is not eligible for relief under
the statute because defendant does not stand convicted of murder . . . .”
                Defendant filed a notice of appeal from the trial court’s denial of the section
1170.95 petition. Defendant’s appointed counsel filed a brief summarizing the case with
citations to the record, but counsel raised no arguable issues on appeal. (See People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Counsel and this court notified defendant he
could file a brief on his own behalf, but he did not do so.
                We later invited the parties to address: “Whether the procedural protections
under Anders [v. California (1967)] 386 U.S. 738 [(Anders)], and Wende, supra, 25
Cal. 3d 436, apply to an appeal from a trial court’s order denying a defendant’s petition
under . . . section 1170.95.”
                We agree with another panel of this court that recently held “when an
appointed counsel files a Wende brief in an appeal from a summary denial of a section
1170.95 petition, a Court of Appeal is not required to independently review the entire
record, but the court can and should do so in the interests of justice.” (People v. Flores
(Sept. 3, 2020, G058486) __Cal.App.5th __ [2020 WL 5246704].)



1
    Further undesignated statutory references are to the Penal Code.

                                               2
             Here, we have conducted an independent review of the record and we have
found no arguable issues that require briefing or argument. Thus, the order denying
defendant’s petition for resentencing under section 1170.95 is affirmed.



                                                MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



ARONSON, J.




                                            3